UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 3, 2014 SPHERIX INCORPORATED (Exact Name of Registrant as Specified in Charter) Delaware 0-5576 52-0849320 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 6430 Rockledge Drive, Suite 503 Bethesda, MD (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (703) 992-9260 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 REGULATION FD DISCLOSURE On June 3, 2014, Spherix Incorporated (the “Company”) made available a new investor presentation in the form attached hereto as Exhibit 99.1, which is incorporated herein by reference. The information in this Current Report, including the presentation attached hereto as Exhibit 99.1, is being furnished pursuant to Item 7.01 and shall not be deemed "filed" for the purposes of Section 18 of the Securities and Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information in the Current Report shall not be incorporated by reference into any registration statement pursuant to the Securities Act of 1933, as amended, except as expressly set forth in such filing. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits. The exhibit listed in the following Exhibit Index is furnished as part of this Current Report on Form 8-K. Exhibit No. Description Investor Presentation of Spherix Incorporated SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:June 3, 2014 SPHERIX INCORPORATED By: /s/ Anthony Hayes Name:Anthony Hayes Title:Chief Executive Officer
